Citation Nr: 0914083	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the Veteran's case was previously before 
the Board in July 2006.  It was remanded for additional 
development at that time.  

The Veteran relocated to Texas soon after his case was 
remanded and has resided at the same address since July 2006.  
He has provided several notices of his change of address to 
VA through the RO in Waco, Texas.  

The Veteran had previously testified before a Veterans Law 
Judge in June 2005.  That Veterans Law Judge remanded the 
case for additional development in July 2006.  The additional 
development was conducted and the case returned to the Board.  

The Board wrote to the Veteran to inform him that the 
Veterans Law Judge that had conducted the hearing in his case 
was no longer with the Board in December 2008.  As a result, 
regulations provided that he could elect to have a new 
hearing if he wished.  38 C.F.R. § 20.707 (2008).  
Unfortunately, this letter was sent to the Veteran's previous 
address.

A second letter was sent to the correct address in January 
2009.  The Veteran responded that same month that he wanted 
to have a new video conference hearing.  His response was 
received at the Board in February 2009.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the Waco RO and the 
Veteran should be scheduled for a video 
conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The Veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


